DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 10, 11, 13-15 and 20-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Couture et al (2007/0173811).
Referring to claims 1 and 10, Couture et al teaches a surgical generator (16) configured to generate and provide controlled electrical power of a therapeutic signal to biological tissue in electrical communication with an instrument, the 5surgical generator comprising: a control circuit (18) in communication with an electrical-energy source (16), the electrical-energy source (50) electrically coupled to the instrument (10) and configured to generate the therapeutic signal (paragraph 0024, 0030, 0034; Figures 1 and 2), the control circuit configured to: control the electrical power of the therapeutic signal provided to the biological 10tissue during a portion of a therapeutic phase according to a therapeutic plan by incrementally modifying the electrical power as a function of resistance (paragraphs 0036, 0052-0071; Figures 4 and 5). It is noted that incrementally is not specifically defined in the specification nor is any examples given in the specification.  As such the examiner is reading this broadly using the Merriam-Webster definition of “increment” as “the amount or degree by which something changes”.

Referring to claims 2 and 11, Couture et al teaches wherein the control circuit (18) is configured to: control a voltage of the therapeutic signal provided to the biological tissue during a portion of a drying phase according to the therapeutic plan (paragraphs 0036, 0048, 0054, 0058, 0059, 0061, 0064, 0066, 0067; Figures 4 and 5).

Referring to claims 4 and 13, Couture et al teaches wherein the control circuit is configured to: control the electrical power of the therapeutic signal provided to the biological tissue during the portion of the therapeutic phase using a pre-defined power curve (paragraphs 0016, 0052, 0056, 0063; Figure 3).

Referring to claims 5-6 and 14-15, Couture et al teaches wherein the pre-defined power curve includes a linear 25portion and wherein the pre-defined power curve includes two or more linear portions (paragraphs 0016, 0052, 0056, 0063; Figure 3).

Referring to claims 20 and 22, Couture et al teaches a surgical generator (16) configured to generate and provide controlled electrical power of a therapeutic signal to biological tissue in electrical communication with an instrument, the 5surgical generator comprising: a control circuit (18) in communication with an electrical-energy source (16), the electrical-energy source (50) electrically coupled to the instrument (10) and configured to generate the therapeutic signal (paragraph 0024, 0030, 0034; Figures 1 and 2), the control circuit configured to: control the electrical power of the therapeutic signal provided to the biological 10tissue during a portion of a therapeutic phase according to a therapeutic plan by incrementally modifying the electrical power as a function of current (paragraphs 0036, 0052-0071; Figures 4 and 5). It is noted that incrementally is not specifically defined in the specification nor is any examples given in the specification.  As such the examiner is reading this broadly using the Merriam-Webster definition of “increment” as “the amount or degree by which something changes”.

Referring to claims 21 and 23, Couture et al teaches wherein the function of current is a function of an instantaneous measured change in current (paragraphs 0033-0036, 0044-0050; Figure 2). 

Referring to claim 24, Couture et al teaches wherein the function of the instantaneous measured change in current is a linear function (paragraphs 0033-0036, 0044-0050, 0075; Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Couture et al (2007/0173811) in view of Goble et al (6,261,286).
Referring to claims 3 and 12, Couture et al teaches wherein the control circuit is configured to: monitor the voltage of the therapeutic signal (paragraph 0036), however fails to teach maintaining the voltage when the voltage meets a voltage threshold.  Goble et al teaches an analogous generator and method of delivering controlled electrical power wherein the control circuit is configured to: monitor the voltage of the therapeutic signal and maintain the voltage when the voltage meets a voltage threshold (Col. 13, line 55 through Col. 14, line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit configured to monitor the voltage of the therapeutic signal, as taught by Couture et al, to further maintain the voltage when the voltage meets a voltage threshold, as taught by Goble et al, in order to prevent electrode burning (Col. 14, lines 2-4).

Response to Arguments
Applicant’s arguments, see pages 5-7, filed August 9, 2022, with respect to the rejection(s) of claim(s) 1-6, 10-15 and 20-24 under 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Couture et al (2007/0173811) (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794